Exhibit 99(d) WISE SALES, INC. NOTE PAYABLE $10,000 November 5, 2008 Racine, Wisconsin FOR VALUE RECEIVED, the undersigned, Wise Sales, Inc., a Nevada corporation (“Maker”) promises to pay to the order of Kurt Wise, together with any successors or assigns (collectively, the "Holder"), the principal sum of Ten-Thousand United States Dollars (US $10,000), with interest accruing on the outstanding principal amount of this Note at an annual rate of eight percent (8.0%) until this Note is paid in full. Interest will be paid on an annual basis, with payment due on the due date of the Note.
